Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive. The applicant has argued that Widmer fails to explicitly teach the amended claim limitations. The examiner respectfully disagrees. 

    PNG
    media_image1.png
    434
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    470
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    194
    414
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    251
    434
    media_image5.png
    Greyscale

As can be seen above by comparing the applicant’s Fig. 2 with Figs. 5A-5D, the applicant’s drawings do show a distinction in being spaced away from the protective layer. However, the applicant’s claims do not successfully limit away from the drawings of Widmer. In all of 5A-5D, the protective plastic layer element is shown to be partially spaced away from the housing. In some places, the coil is between the housing and the protective element. In other places, there is open space between them. In both instances, it is spaced away from the housing in some places. The applicant can limit the claims around the Widmer reference under 35 USC 
The claim objections are withdrawn due to the applicant’s amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmer et al (USPGPN 20150170833).
Independent Claim 12, Widmer discloses an energy storage device (422/426/424/428 of Figs. 4, see also Figs. 5A-5D) for a motor vehicle (412), comprising: a housing (424/422) and at least one energy storage mounted (422) in the housing, wherein a coil device (536a-536d of Figs. 5A-5D) is provided, which is designed for inductively supplying energy via an external magnetic field in order to charge the energy storage and is arranged on an outer surface of the housing (see 
Dependent Claim 13, Widmer discloses the coil device has at least one circular conductor track wherein a voltage can be induced via the magnetic field (see Figs. 4-5D, & 8A-27C, which show at least one circular conductor track of the coil).
Dependent Claim 14, Widmer discloses the conductor track is formed from a copper sheet and/or a copper-mesh material (¶[122] describes the coils 320 & 330 of Figs. 17A, 17B, & 25-26D of having at least 1 turn [i.e. could have a single turn], where a single turn coil as shown in the Figs. is what one having ordinary skill in the art would call a sheet, while ¶[117] describes this sheet coil as being made of copper).
Claim 15, Widmer discloses a second conductor track is provided, which is guided in directions opposite the first conductor path (Figs. 8A, 8B, 10, 13A-17B, & 25-27C).
Dependent Claim 16, Widmer discloses the coil device has a magnetically conductive support, by which it is fastened to the housing (Ferrite Material [538c] of Fig. 5D is this layer [number given in Fig. 5C]).
Dependent Claim 20, Widmer discloses the protective element is made of a diamagnetic, paramagnetic or magnetically neutral material (plastic is magnetically neutral).
Dependent Claim 21, Widmer discloses a motor vehicle including an energy storage device according to claim 12 (see Fig. 4).
Dependent Claim 22, Widmer discloses the energy storage device (2) can be arranged in the underbody of the motor vehicle and/or extend at least in sections between two wheel axles of the motor vehicle (see Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer et al (USPGPN 20150170833) in view of Kaczmar et al (USPGPN 20160270271), as evidenced by the German PTO NPL document (filed 24-4-2017 by examiner Konrad Herrmann, NPL filed with the 2-6-2019 IDS), hereinafter Herrmann, Dalmia et al (USPGPN 20110291789), Kim et al (USPGPN 20150054455), and Hur et al (USPGPN 20180006366)
Dependent Claims 17 and 18, Widmer teaches the support is formed from substrate material with ferrite admixtures (538 of Figs. 4-5D is a ferrite substrate).
Widmer is silent to the support is formed from an elastically deformable substrate material with ferrite admixtures, the substrate material is an elastomer.
Kaczmar teaches the support is formed from an elastically deformable substrate material with ferrite admixtures, the substrate material is an elastomer (¶[58] describes a substrate 1 [of 
It would have been obvious to a person having ordinary skill in the art to modify Widmer with Kaczmar to provide improved protection from damage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859